Case 8:20-cr-00070-VMC-AEP Document 80 Filed 03/08/21 Page 1 of 3 PageID 348




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


   UNITED STATES OF AMERICA,


   v.                                      Case No. 8:20-cr-70-VMC-AEP

   JOHNNY ORDAZ,
   ________________________________/

                                   ORDER

        This matter is before the Court on consideration of

   United States Magistrate Judge Anthony E. Porcelli’s Report

   and Recommendation (Doc. # 79), filed on February 18, 2021,

   recommending that Defendant Johnny Ordaz’s Motion to Suppress

   Evidence (Doc. # 27) be denied.

        As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts and adopts the Report and Recommendation and denies

   the Motion.

   Discussion

        After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject   or    modify    the   magistrate      judge’s    report    and

   recommendation.     28    U.S.C.    §     636(b)(1);     Williams   v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of
Case 8:20-cr-00070-VMC-AEP Document 80 Filed 03/08/21 Page 2 of 3 PageID 349




   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the magistrate judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 79) is ACCEPTED

         and ADOPTED.

   (2)   Defendant Johnny Ordaz’s Motion to Suppress Evidence

         (Doc. # 27) is DENIED.




                                     2
Case 8:20-cr-00070-VMC-AEP Document 80 Filed 03/08/21 Page 3 of 3 PageID 350




        DONE and ORDERED in Chambers in Tampa, Florida, this 8th

   day of March, 2021.




                                     3
